In an action, inter alia, pursuant to Navigation Law § 181 to recover damages resulting from the discharge of petroleum, the plaintiffs James M. Turnbull, Jocelyn Mondesir, Lucille J. Caputo, Cesar Ramos, Linda Biancorosso, Nicholas Biancorosso, Evelyn Israel, Charles S. Hughes, Mary E. Hughes, Loretta Stucchio, Eileen M. Ball, Philip M. Scotto, Geraldine L. Scotto, Anna Rita Oppedisano, Vincenzo Oppedisano, Maryse Fecu, Cathryn Thom, Veronica M. Muscante, Charles R. Muscante, Steven Gregos, Joanne Gregos, Anthony Deprisco, Joseph A. Hunt, Junior A. Edwards, Bernice Dalton, Milton McCormack, and Jennifer Rodriguez appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated July 10, 2003, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from was superseded by an order of the same court dated July 27, 2004, made upon renewal. In light of our determination of the appeal from that order (see Turnbull v MTA N.Y. City Tr, 28 AD3d 647 [2006] [decided herewith]), the instant appeal has been rendered academic. Florio, J.P., Krausman, Skelos and Covello, JJ., concur.